     Case 3:21-cv-00211-RAH-ECM-KCN Document 32 Filed 04/09/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

THE STATE OF ALABAMA, et al.,                )
                                             )
        Plaintiffs,                          )
                                             )
v.                                           ) Case No. 3:21-cv-211-RAH-ECM-KCN
                                             )
UNITED STATES DEPARTMENT                     )
OF COMMERCE, et al.,                         )
                                             )
        Defendants,                          )

                                          ORDER

        On April 7, 2021, Professor Jane Bambauer filed a Consent Motion (Doc. 31) with

this Court requesting leave to file an amicus curiae brief in support of Plaintiffs’ Complaint

for Declaratory and Injunctive Relief (see Doc. 1). The parties have not objected to its

filing. Upon consideration and for good cause, it is

        ORDERED that the Motion be and is hereby GRANTED. The movant should file

her amicus curiae brief with the Court on or before April 13, 2021.

        DONE, on this the 9th day of April, 2021.


                                          /s/ Kevin C. Newsom
                                    KEVIN C. NEWSOM
                                    UNITED STATES CIRCUIT JUDGE

                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE
Case 3:21-cv-00211-RAH-ECM-KCN Document 32 Filed 04/09/21 Page 2 of 2




                                /s/ R. Austin Huffaker, Jr.
                         R. AUSTIN HUFFAKER, JR.
                         UNITED STATES DISTRICT JUDGE
